Title: Enclosure: To Marquis de Lafayette, [15 October 1781]
From: Hamilton, Alexander
To: 
















Return of Killed & wounded in the advanced corps commanded by Lieut. Colonel Hamilton in an Attack on the Enemies left Redoubt on the Evening of the 14th Octr. 1781


Lt
Col
Majors
Capts
Subalterns
Serjeants
Rank & file


Killed
Wounded
Killed
Wounded
Killed
Wounded
Killed
Wounded
Killed
Wounded
Killed
Wounded


Lt Col Hamiltons batalion











4


Lt Col Gimats      do

1



2

1
1
1
7
15


Lt Col Laurens detachment





1




1
5


Corps of Sappers & Miners





1





1


Total

1



4

1
1
1
8
25

Camp before York TownOctober 15. 81
